Citation Nr: 1827501	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-08 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent prior to August 23, 2016, and 70 percent thereafter for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU), prior to August 23, 2016.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1970 to September 1972, and from March 1977 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.

In December 2013, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge. A transcript of the proceeding has been associated with the claims file. That VLJ has since retired from the Board. The Veteran was sent a letter informing him that he may request an additional Board hearing before a different VLJ. By February and May 2017 statements, the Veteran indicated he did not wish to have another Board hearing.

This matter was remanded in June 2014 and June 2017. In a Decision Review Officer (DRO) decision dated September 2016, the RO increased the Veteran's service-connected PTSD to 70 percent disabling, effective August 23, 2016. In the same decision, the RO granted a TDIU with an effective date of August 23, 2016.  

While it is generally presumed that the Veteran wants an even higher rating, the Veteran has specifically stated that he is not seeking a rating above 70 percent for his PTSD. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating, unless he expressly indicates otherwise). Specifically, In a February 2018 letter to the Board, the Veteran stated that:

I appealed, based on my 2009 appeal, of my initial award of 30% for PTSD, to the increased rating of 70% for PTSD, only for retroactive back pay;.the only issue, to me, is the retroactive back pay, the 40% difference awarded for PTSD, from my 2009 appeal to the August 2016 award, and since it was not awarded back then, in 2016...I am not including the award of the 30%, on August 2016, which qualified me for unemployability, for retroactive back pay, only that increase from 30% to 70% based on my PTSD, is being requested for retroactive back pay consideration. This is the only issue, retroactive back pay that is on appeal, as far as I am concerned.

The Board finds that the Veteran is specifically requesting an increased rating for his PTSD from the award of 30 percent to the award of 70 percent, claimed as "retroactive back pay." The Board further finds that the Veteran has indicated that he is satisfied with the assignment of a schedular 70 percent rating and has limited his appeal seeking a 70 percent rating for the entire appeal period.


FINDINGS OF FACT

1. For the entire claims period, the Veteran's service-connected PTSD has been manifested by isolation, sleep difficulties, impaired judgment, hypervigilance, depressed and anxious mood, avoidance, and angry outbursts; these symptoms more nearly approximate occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, or mood.

2. The Veteran's service-connected disability of PTSD, precluded his substantially gainful employment effective May 1, 2008.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 70 percent, but not higher, for PTSD, effective May 1, 2008, have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for an award of a TDIU effective May 1, 2008, have been met. 38 U.S.C. § 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings Generally

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).




Increased Rating for PTSD

The rating criteria for rating mental disorders reads as follows: 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events). Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating. Id. at 117. Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1). Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain. Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability. Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age. 38 C.F.R. § 3.341(a). See also 38 C.F.R. § 4.19 (2015) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered. 38 C.F.R. §§ 4.14, 4.19. In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background. 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. Moore v. Nicholson, 21 Vet. App. 211, 218 (2007). Although VA fully must consider "the effect of combinations of disability" under 38 C.F.R. § 4.15, regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (2013).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment." In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). The Board assesses both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board will assess both medical and lay evidence. The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a competent source. Second, the Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). A layperson is not generally capable of opining on matters requiring medical knowledge. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to an initial disability rating in excess of 30 percent prior to August 23, 2016, for PTSD.

The Veteran asserts that the severity of his PTSD, prior to August 23, 2016, warrants a higher rating than the 30 percent assigned for that period. Specifically, the Veteran contends that his PTSD has caused anxiety and depression, disturbed sleep, social isolation, angry uncontrollable outbursts, and inability to deal with stressful situations since the inception of this appeal. The Board notes that a review of the evidence of record, to include VA Compensation and Pension (C&P) examination dated on August 23, 2016 which led to the award of a 70 percent rating effective to the date of VA examination. The examiner identified PTSD symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment and mild memory loss. The Veteran had a history of hospitalizations in 2011 and 2013 due to symptoms such as paranoia, lack of insight, and bizarre behavior. The VA examiner initially stated that the Veteran's prior hospitalizations were due to a non-service connected diagnosis of bipolar disorder with psychotic features versus depressive disorder with psychotic features versus unspecified schizophrenia spectrum and other psychotic disorder. However, the examiner later stated that the Veteran did not have more one mental disorder diagnosed and that there was no differentiation of symptoms between mental disorders. 

The AOJ accepted the August 23, 2016 VA examination report as establishing entitlement to a 70 percent rating effective to the date of VA examination. The Board, however, finds no evidence of any significant increased disability during the appeal period according to the treatment records and lay statements. These records reflect that, when resolving reasonable doubt in favor of the Veteran, the Veteran's service-connected PTSD has been manifested by isolation, sleep difficulties, impaired judgment, hypervigilance, depressed and anxious mood, avoidance, and angry outbursts which have more nearly approximated occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, or mood for the entire claims period. As such, a 70 percent rating is warranted since the inception of the appeal.

As discussed above, the Veteran has limited his appeal to entitlement to a 70 percent rating prior to August 23, 2016. Thus, there remain no further questions of law or fact as it pertains to the initial rating assigned for PTSD. 

Entitlement to TDIU prior to August 23, 2016.

As the Veteran has a rating of 70 percent for PTSD, to include the relevant period granted herein, the Veteran meets the percentage requirement for the schedular criteria for a TDIU. 38 C.F.R. § 4.16(a). The Board finds that the evidence of record reveals that the Veteran has been precluded from obtaining and maintaining a substantially gainful occupation consistent with his education and work experience as a result of his service-connected disabilities. 

The Board notes that Veteran is currently service-connected for PTSD. The Veteran has claimed that he could no longer work due to his service-connected PTSD. To this end, the Veteran has indicated that his last employment consisted of working as a motor vehicle operator. The Veteran has asserted that he was unable to maintain this job as a motor vehicle operator because he started having angry and uncontrolled outbursts on a regular basis at work and while operating his work motor vehicle prior to him leaving his job. He left the job in 1995. The Veteran subsequently received a Social Security Administration (SSA) disability based on his service-connected PTSD and several other conditions.

In September 2016, a VA examiner examined the Veteran and conducted a review of the Veteran's psychiatric history.  The VA examiner noted that "it is likely that occupational functioning would be moderately severe to severely impaired due to combination of PTSD as well as mood and/or psychotic disorders. However ... symptoms of PTSD appear relatively stable and result in no more than moderate impairment in functioning." The VA examiner noted that the Veteran would have "problems interacting effectively...due to irritability/anger and strong tendencies to isolate;" "reduced work performance due to attention/concentration and recent memory problems (and) may have problems completing tasks;" difficulties with high stress; "problems adapting to changes in the workplace;" problems with anxiety and hypervigilance are likely...he is prone to paranoid thinking (which)...may exacerbate irritability and conflicts on the job;" and "sleep disturbance and resulting fatigue may result in tardiness, whereas low motivation may result in some absences from work." See VA Examination, dated September 14, 2016.

While the VA examiner specifically spoke to the Veteran's functioning as moderate, the AOJ found the Veteran unemployable due to PTSD effective to the date of the VA examination. As discussed above, the Board finds no increased severity of disability during the appeal period. Overall, the Board finds that the totality of the symptomology has not been properly differentiated between the diagnosed conditions. The examiner's findings related to the actual impacts of the Veteran's PTSD symptoms on his ability to secure and maintain substantially gainful employment is highly probative, especially in relation to the Veteran's psychiatric history.

The medical evidence of record establishes that the Veteran's symptoms, including paranoia, anger, irritability, distrust, sleep disruption, depression and anxiety, have resulted in significant social and occupational impairment. As noted above, the examiner noted that these symptoms have resulted in significant limitations on the Veteran's ability to maintain employment, including the inability to concentrate, to work in groups or with deadlines, to deal with stress, and even to complete routine assigned tasks. The Board also notes that, as discussed above, these symptoms have been present throughout the entire period on appeal.

Therefore, the Board finds that in viewing the totality of the Veteran's psychiatric disability, to include VA treatment records, hospitalizations and VA examinations, that the Veteran's service-connected PTSD has prevented him from obtaining and retaining gainful employment for the entire appeal period. As such, given the evidence above, a TDIU is warranted for the period on appeal.



ORDER

Entitlement to a 70 percent rating, but no higher, for PTSD with depression is granted for the entire appeal period, subject to the criteria governing the award of monetary benefits.

Entitlement to a TDIU effective May 1, 2008, but not before, is granted, subject to the law and regulations governing the payment of monetary benefits.






______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


